Citation Nr: 1740362	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a June 2015 hearing.  A transcript of that hearing is of record.  

The Board remanded the claim in February 2016 for further development.  In light of the medical opinion obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

The issue of entitlement to service connection for tinnitus was raised by the record in a June 2015 hearing, but has not been addressed by the Agency or Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have hearing loss that constitutes a disability for VA purposes.  




CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in July 2010.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  The Veteran has not identified, and the file does not otherwise indicate, that there are any additional records that should be obtained prior to the appeal being adjudicated by the Board.  Thus, the Board finds that the duty to assist has been satisfied to the extent possible and further attempts to obtain records would be futile. 

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA audiological examinations, most recently in July 2016.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinions are adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may also be established for certain chronic diseases, including sensorineural hearing loss and tinnitus, manifested to a compensable degree within a presumptive period following separation from service  38 C.F.R. §§ 3.307, 3.309 (2016).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The failure to meet the criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303 (2016); Heuer v. Brown, 7 Vet. App. 379 (1995).

The Veteran contends that he has bilateral hearing loss due to excessive noise exposure in service.  In a June 2015 hearing, the Veteran testified that he was exposed to loud noise during service while working as a heavy equipment operator.  The Veteran stated he ran heavy equipment, including bulldozers, excavators, and semi-trucks.  He also stated he worked on the flight line, and was exposed to noise on bombing ranges.  The Veteran used foam ear plugs during service.  The Veteran stated he first experienced symptoms of hearing loss in 2005.

A May 2004 reference audiogram in service showed no hearing loss.  In March 2005, audiograms were performed after exposure to noise which indicated some degree of hearing loss.  

On testing on March 1, 2005, audiometric pure tone thresholds, in decibels, were:
	

HERTZ

500
1000
2000
3000
4000
RIGHT
55
55
50
75
75
LEFT
50
45
40
55
60

Two tests were conducted on March 7, 2005, as a follow-up to the March 1, 2005, test, as it showed a standard threshold shift.  Audiometric pure tone thresholds on March 7, 2005, in decibels, were:
	

HERTZ

500
1000
2000
3000
4000
RIGHT
45
45
50
55
60
LEFT
45
50
40
55
60


HERTZ

500
1000
2000
3000
4000
RIGHT
40
30
35
35
25
LEFT
25
50
50
35
40

As repeated testing continued to show a standard threshold shift from the Veteran's reference audiogram, the Veteran received a notification of permanent threshold shift in March 2005 following the testing.

At a September 2010 VA audiology examination, audiometric pure tone thresholds, in decibels, were:



HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
20
25
20
LEFT
20
20
15
20
25

Speech recognition scores using the Maryland CNC test were 80 percent for the right ear, and 94 percent for the left ear.  The audiometric results show that the Veteran had an auditory threshold of less than 26 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz frequencies for both ears.  The examiner stated that there was no hearing loss present.  The examiner noted that while service medical records showed bilateral hearing loss in March 2005, the validity of those test results was questionable due to lack of objective measures, such as acoustic reflexes, optoacoustic emissions, and speech recognition thresholds.  In addition, the tests conducted in March 2005 had inconsistent results, even though they were only a week apart.  The examiner opined that the results of the VA examination were more comprehensive, valid, and reliable than the solely subjective results found in March 2005.  The examiner opined that the results of the September 2010 testing showed normal hearing bilaterally.  

At a March 2016 VA audiology examination, audiometric pure tone thresholds, in decibels, were:
	

HERTZ

500
1000
2000
3000
4000
RIGHT
50
45
40
45
50
LEFT
50
45
45
45
70

Speech recognition scores using the Maryland CNC test were 84 percent for the right ear and 92 percent for the left ear.  While the audiometric results show that the Veteran had an auditory threshold of more than 26 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz frequencies for both ears, the examiner found that the pure tone threshold results were not valid for rating purposes because results indicated a non-organic component to the hearing loss found.  The examiner noted that several of the bone thresholds were lower than air conduction thresholds, which was not physiologically possible.  Further, the examiner found the Veteran's responses were inconsistent.  When the Veteran was retested, some pitches improved by 15 dB, while others were worse by 20 dB, which the examiner stated was not possible during a five minute lapse time.  Optoacoustic emissions testing, acoustic immitance, ipsilateral acoustic reflexes, and contralateral reflexes, were all normal bilaterally, which further indicated pure tone thresholds had a non-organic component.  The examiner stated there was no way to offer a sound medical opinion given the non-organic nature of the hearing loss results.  The examiner stated the Veteran needed more objective testing with Auditory Brainstem Response (ABR).

At a July 2016 VA audiology examination, audiometric pure tone thresholds, in decibels, were:
	

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
20
30
25

Speech recognition scores using the Maryland CNC test were 96 percent for both ears.  The audiometric results show that the Veteran had an auditory threshold of less than 26 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz frequencies for both ears, and speech recognition scores of higher than 94 percent.  In addition, testing using ABR was performed.  The ABR study was normal, with no evidence of retro-cochlear lesion involving the vestibulocochlear nerve or the lower auditory brainstem.  The ABR results suggested hearing within normal limits.  Distortion product optoacoustic emissions findings indicated normal hearing in low through mid-level frequencies.  The examiner opined that the Veteran did not have a hearing loss disability for VA purposes.

The July 2016 audiology examinations did not show an auditory threshold in either ear at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of those frequencies of 26 decibels or greater.  Speech recognition scores were 94 percent or greater.  Service connection may be granted if there is a disability during or contemporary to the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, the Board finds that the preponderance of the evidence is against a finding that the Veteran had hearing loss disability at any time during the pendency of this appeal.  September 2010 pure tone threshold results showed normal hearing bilaterally.  While March 2016 pure tone threshold results showed hearing loss for VA purposes, the examiner explicitly stated the results were not valid for rating purposes due to inconsistencies, and based on other objective results indicating normal hearing.  The examiner stated that further testing was required.  The most recent testing performed in July 2016 showed hearing within normal limits based on both pure tone threshold testing and an ABR study performed as requested by the March 2016 examiner.  Therefore, the Board finds that the objective evidence of record is against a finding that the Veteran has a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2016); Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

The first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, has not been met.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


